Jackson, Justice.
This seems to have been á naked attempt on the part of the plaintiff in error to appropriate to his individual use -an alley common to all the owners of lots in the block which *425the alley divided. Defendant in error applied for an injunction on the ground that the appropriation of the common alley to the erection of two privies therein six feet long and some two and a half feet deep, was a nuisance to himself and family, some of the bed-rooms of whose dwelling overlooked the alley, and would render the privies a standing nuisance if completed. The chancellor enjoined the erection of the privies. We think that he was clearly right. It matters not how beautifully or neatly erected, nor how soon they might be superseded by privies in basements hid from view, the very sight of such a building is distasteful, and when put up in an alley common to others, is a nuisance to one situated as the complainant is. If defendant had put up the privies on his own land which he held in severalty, then the beauty of the temples and the absence of disagreeable odors might draw the sting of the obnoxious view ; but when he undertook to put them up in an alley dedicated by the common grantor to his neighbor’s use as well as his own, a right of just complaint, and' a remedy to vindicate that right, must be afforded to the injured tenant in common. The only adequate remedy is by bill in equity and injunction, because damages could not well be ascertained in money, and so long as the nuisance remained, actions at law would have to be brought continuously, and thus multiplied into many suits. It is unnecessary, therefore, to go into the learning on the subject of what is or is not a nuisance on a public street or alley; or how far the city authorities might authorize such erections as these privies are, jutting out on public streets or public alleys — though even in such cases the nuisance, it is believed, would be quickly restrained by a court of chancery, though sanctioned by the city.
In this case the rights are those of private property. The alley belongs to the proprietors of the lots on the block. Its joint use is theirs. Every foot of it each is entitled to use, and.the city has no power to give the use to one foot of it to one to the exclusion of another. Espe*426-dally has it no shadow of authority to give it, or any part •of it, to one to put up a standing affront to the eyes or the taste, however fastidious that taste, of another of the common grantees.
The chancellor not only did not abuse his discretion in granting the injunction, but would have abused it, in our judgment, had he permitted such encroachments to stand in the alley which belonged to complainant as well as to defendant.
Judgment affirmed.